On Rehearing.
Goss, J.
On petition of appellants a rehearing was granted on the sole question of the constitutionality of the part of § 155 of chap. 62 of the Session Laws of 1905, as purports to limit to six months from confirmation of the assessment the time within which to begin an action to avoid the same, which, if valid, prevents the maintenance of this action, said six-month period having expired before its commencement. This question was raised for the first time on petition for rehearing, and, although the rehearing was granted on this question alone, appellants in the additional brief filed have devoted but a small part thereof to the question of the constitutionality of the statute, and in the main have sought to reargue the case on the merits, which had already been decided in the opinion filed. The only matter now before us is the constitutionality of this limitation statute, upon which a brief has been filed in behalf of parties interested similarly to these appellants, though not before the court in this action, by attorney Seth W. Richardson, of Fargo.
Chapter 62 of the Session Laws of 1905 is entitled: “An Act for the Organization and Government of Cities and to Provide for the Lim*62itation of Actions to Vacate Special Assessments Heretofore Made.” It is a comprehensive act, and intended as in part a recodification of the law applying to the organization and government of cities. It contains over fifty pages of printed matter. That portion of § 155 of said act, after referring to the commencement and maintenance of actions to avoid taxes and special assessments, reads: “Provided that no action for either of said purposes shall be maintained unless it is commenced within six months after such special assessment is approved, and in case of such special assessment heretofore approved within six months after this act takes effect.” The title of the act, so far as limitation 'of actions is concerned, refers only to those to vacate special assessments heretofore made; while the body of the act, as to limitation of actions, covers specifically and definitely, under separate classifications, special assessments approved after the passage of the act and special assessments approved prior to the passage of the act, the act as passed embodying an emergency clause. Counsel claims the statute is unconstitutional as contravening the terms of § 61 of the Constitution, that “no bill shall embrace more than one subject, which shall be expressed in its title.” This contention is based upon the fact that the title of the act mentions only “the limitation of actions to vacate special assessments “heretofore madeand that the act must be construed as applying only to assessments made heretofore, that is, before the passage of the act, contending that, by the mention of assessments “heretofore made,” only such assessments are within the purview of the act, and that such clause relating to assessments heretofore made must be construed as a restrictive clause in the title, and limiting the operation of the limitation statute to assessments made prior to its passage, and thereby rendering unconstitutional, as without the scope of the title so restricted, that portion of § 155 of the act providing that the six months’ statute of limitation might be invoked as to actions begun to avoid taxes and assessments thereafter assessed; and resulting in the contention that, as this assessment was some years after the passage of this act, there is no valid statute of limitation of actions barring attack on the special assessment in question. If we grant appellants’ objection urged, that, because the title of the act refers particularly to assessments heretofore made, it is restrictive, we could easily arrive at his conclusion. But does it follow *63that because the title mentions assessments “heretofore made,” and does not specifically mention assessments to be levied in the future, that the latter are not properly included within the purview of the act, and it is unconstitutional?
The contention of the appellants is of necessity based upon the assumption that the clause of the title concerning past assessments is so restrictive of the balance of the title as to exclude any legislation concerning limitation of actions as to future assessments being' included under the portion of the title relating to government of cities, and germane to such subject but for such alleged restrictive clause. The title of the act in the main specifies the general subject of government of cities, and such portion relating thereto is a general title. The clause of the title referring to one of the hundreds of different subjects that might or are included in the legislation under the general title has reference to one particular limited matter, limitation of actions as to past assessments, but is- also germane to the general title. We have, then, a general title with a subtitle concerning one matter germane to the general subject, that of government of cities. The lesser, the subtitle, cannot be said to restrict legislation on any other subject than the limitation of actions concerning assessments. It is in no sense generally restrictive of the general subject, government of cities. This narrows the investigation on the point raised, then, to the question of whether this subtitle concerning past assessments shall be construed as restrictive to legislation concerning limitation of actions as to assessments both past and future, so as to exclude legislation upon future assessments, when such legislation, both future and past, is germane to- and within the general subject, organization of cities, and covered by the general title. If it appears from the title of the act that no other reasonable construction can be given thereto than that such clause was intended to, and the legislation thereunder enacted to, restrict the statute of limitations to past assessments, and as negativing an intent that the body of the act shall contain legislation concerning limitation of future assessments, we must hold accordingly that the clause of the title mentioning past assessments is restrictive and exclusive, and voids-that portion of the statute of limitations here involved. All necessary rules for the construction of the title and the determination of this question have been heretofore announced by the decisions of this court. *64They have been summarized in an opinion by Morgan, Chief Justice, in Powers Elevator Co. v. Pottner, 16 N. D. 359, 113 N. W. 703, upon the construction of this provision of § 61 of the Constitution: “This section of the Constitution has been construed by this court in several cases. In those cases several principles have been laid down as guides in the construction of the section that should be applied in this case: (1) The law will not be declared unconstitutional on account of the defect, unless it is clearly so; (2) the title should be liberally construed, and not in a strict or technical manner; (3) if the provisions of the act are germane to the expressions of the title, the law will be upheld; (4) the object to be gained by the enactment and enforcement of the constitutional provision is to advise the legislature and the public of the substance of the act, and to prevent surprise, fraud, and the enactment of laws upon incongruous and independent matters under one title; (5) the section of the Constitution is mandatory upon the legislature and upon the courts.” As applied to the determination of whether an act is void because of a restrictive title, this is not. the first case in this state in which the foregoing rules have been applied, as they were followed in State v. Minneapolis & N. Elevator Co. 114 N. W. 482, 138 Am. St. Rep. 691, 17 N. D. 23, from page 26 of which we quote: “In disposing of appellant’s contention, we must be governed by certain well-established rules of statutory construction, among which are the following:. A statute will not be declared unconstitutional unless in plain violation of some constitutional provision. Every presumption is in favor of the validity of a statute, and in case of a reasonable doubt as to its constitutionality, it is the duty of a court to sustain it.” And on page 27 of that opinion, the court says: “The fact that the title of the act is somewhat restricting in its terms does not render the act void, as the provisions of § 2, which are not expressly referred to in the title, are, we think, clearly germane to the subject-matter embraced in the title. A reading of the title readily suggests that the body of the act might contain provisions similar to those embraced in § 2,” which case collects all the decisions of this state up to that time construing § 61 of our Constitution. As before stated, the title to this act is singular, as is the subject. The mere mention in a statute of particulars or branches of the subject, which are or may be germane to the general title or main purpose, *65does not make tbe title or subject plural. 1 Lewis’s Sutherland, Stat. Constr. § 131, concerning which the authority says: “In such cases the legislature is not limited to the particulars or details specified, but may enact any provision germane to the general title, unless the title is so worded as to show a clear intent to confine the act to the particulars mentioned.” And the same authority further says: “The question cannot be determined by regarding the title alone, but the body of the act must be looked to; and if all the provisions of the act are fairly referable to one general subject, and that subject is expressed in the title, the act is valid.” Applying these canons of construction, can it be said that beyond reasonable doubt the legislature intended by the latter clause of this title to restrict legislation to the particulars mentioned in such clause, to the exclusion of similar legislation concerning future assessments ? And does the clause itself show a clear intent that the title shall be so restrictive ? Is it not as reasonable to conclude the contrary, when we consider that, under the general title, had this subtitle not been affixed, the legislature could have enacted, without contravening § 61 of the Constitution, a statute of limitations, if reasonable and otherwise valid, concerning both past and future .assessments, and that, with this in mind, the subtitle was probably annexed not to narrow the scope of the legislation on the matter mentioned in the subtitle, but to bring to the attention of the legislature that the statute concerned past legislation in this particular, presuming that legislation concerning future assessments might be covered without mention, inasmuch as all legislation, unless the contrary appears, is to be considered in the prospective and with reference to its application to future as distinguished from past events? If such a construction is as reasonable as that contended for by appellants, or if appellants’ contention is in this particular not the only reasonable conclusion to be arrived at, the statute as to future assessments must be upheld under the foregoing authorities. Our conclusion is that to recognize the contention of the appellants’ as the one here applicable would be to construe this general title as unreasonably restricted by a subtitle, and this too in the absence of any clear intent derivable from the title and the act itself that it should be so construed. We cannot adopt the theory of the appellants, which seems narrow, unreasonable, and unduly restrictive, and a construction which might jeopardize much legis*66lation, past and future, by the precedent that would hereby be established.
We consider none of the cases cited by appellants as contrary to our conclusions, or as supporting their position. To briefly refer to them, counsel cites Erickson v. Cass County, 11 N. D. 494, 92 N. W. 841; Richard v. Stark County, 8 N. D. 392, 79 N. W. 863; and State ex rel. Standish v. Nomland, 3 N. D. 427, 44 Am. St. Rep. 572, 57 N. W. 85. In the first case cited, the title of the act designated defendants as the parties against whom attorney fees should be allowed in final judgment on drainage cases, while the body of the measure, in direct conflict with the title, designated defendants as the parties entitled to fees to be recovered of plaintiffs. The holding is merely that the court refused to hold that the word “defendants” in the title of the act was inadvertently used, and that, 'as the subject-matter of the body of the act and of the title could not be harmonized, the act was void. No question, was there involved as here, of whether a subtitle restricts legislation under the general title in the particulars covered by the subtitle. In Richard v. Stark County, the substance of the holding was that a title, “To Increase the Revenues of the State by Changing or Increasing the Boundaries of the Counties of Billings, Stark ana Mercer,” could not be used as a subterfuge under which to accomplish the real object, that of a change of county boundaries and to increase the area of counties. Likewise, State ex rel. Standish v. Nomland is a holding that, “because the subject of the act is not expressed in the title,” the act was void under the provisions of the Constitution under consideration. Megins v. Duluth, 97 Minn. 23, 106 N. W. 89, from Minnesota, wherein that court held the title of an act, requiring notice of claim to cities in actions for personal injuries received on the streets and highways, was not broad enough to include provisions in the statute itself relative to injuries other than personal injuries, was but drawing a distinction clearly outlined in the authorities concerning the subject-matter mentioned in the title of the act, and holding the legislation in the body of the act should be limited to the proper subject-matter. There is a well recognized distinction between claims for injuries received on highways by travelers and highway users, and claims for damage arising from consequential injuries to other persons than such users. The rule of law is that persons receiving consequential *67injuries, as damages to abutting property occasioned by the repair of highways, are not covered by the legislation mentioned in the title of the act in Megins v. Duluth, concerning claims of damage to travelers because of obstruction to the highways, or injuries resulting therefrom because of the use of the street or highway for highway purposes. This ease but recognizes a distinction already drawn in this state in Gaustad v. Enderlin, 23 N. D. 526, 137 N. W. 613.
Nor does § 179 of Cooley’s Constitutional Limitations, to the effect that “the legislature may make the title to an act as restrictive as they please,” and that “courts cannot enlarge the scope of the title when plainly restrictive,” here apply, our holding being simply that a subtitle concerning the application of a statute of limitation as to past assessments is not restrictive of the general title, or of legislation concerning limitation of actions as to future assessments under the general title, and germane to the general subject of the government of cities, unless the intent shall be clear and plain that it shall be construed as restrictive. The legislature has here enacted no legislation under a restrictive. title, but instead under a comprehensive title concerning a broad subject. We cannot enlarge the scope of the title under the authority cited by appellants, and above referred to; and it must follow that we certainly cannot do the contrary, narrow its scope. It is a question of the construction to be given, concerning which each title must be construed by itself under general rules, on the main with liberality, but not to the extent of rendering the constitutional provisions nugatory; or, as is said in the comprehensive note to Bobel v. People, 64 Am. St. Rep. 72: “The alleged insufficiency of the title should be tested candidly and justly, and a liberal interpretation given,” and that, as also decided by our own court, “in construing the titles of laws, statutes must be held constitutional unless they are clearly void,” citing abundant authority.
Appellants have on rehearing urged this statute as unconstitutional on the grounds that “to sustain the special assessment, according ta the opinion herein, would be to deprive plaintiffs of their property without due process of law, contrary to the 14th Amendment to the; Constitution of the United States, and the plaintiffs claim the protection and benefit of said amendment;” the answer to which is that appellants have had their day in court in an opportunity to object to the>. *68assessment at tbe time tbey were by notice cited to appear and offer objections thereto, which hearing so afforded constitutes due process of law in the taking by special assessment of real property for such purposes. Soliah v. Cormack, 17 N. D. 393, 117 N. W. 125, appealed and affirmed in 222 U. S. 522, 56 L. ed. 294, 32 Sup. Ct. Rep. 103, where the Federal Supreme Court there,answers finally this question of appellants in the following language: “Neither does that Amendment [speaking of the 14th Amendment] invalidate an act authorizing an appointed board to determine whether the proposed drain will be a public benefit, and to create a drainage district consisting of land which it decides will be benefited by said drain, and to make special assessments accordingly, if, as here, notice is given and an opportunity to be heard afforded the landowner before the assessment becomes a lien against his property.”
The j'udgment is accordingly affirmed.